1. A bona fide holder of a negotiable promissory note, purchased for value and before maturity, is protected against a defense that the note was without consideration.
2. Where a negotiable note payable at a future date was indorsed by the payee to the plaintiff, in the absence of proof to the contrary the law will presume that the plaintiff took before maturity, for value and without notice. Hatcher v. Bank, 79 Ga. 542; Walters v. Palmer, 110 Ga. 776.
3. Where, in defense to a suit upon a note, the defendant pleads that the plaintiff purchased after maturity, and there is no evidence to sustain‘the plea, a verdict in favor of the defendant is contrary to law.
4. A note given for a patent right, but not expressing upon its face its consideration, is not void under the act of 1897 (Van Epps’ Code Supp. § 6650 et seq.),-and the principles above announced as to bona fide purchasers are applicable to such a note. Swift v. Wood, 111 Ga. 221. It is only where the consideration is expressed in the note that the indorsee before maturity and for value takes it subject to all defenses.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.